                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



Senator RICHARD BLUMENTHAL,
Representative JERROLD NADLER, et al.,

                           Plaintiffs,

               v.                                        Civil Action No. 17-1154 (EGS)
DONALD J. TRUMP, in his official capacity as
President of the United States of America,

                           Defendant.



                PLAINTIFFS’ MOTION FOR LEAVE TO FILE SURREPLY
               IN OPPOSITION TO DEFENDANT’S MOTION FOR A STAY

       Plaintiffs respectfully request leave to file a three-paragraph surreply in opposition to

Defendant’s motion for a stay (Dkt. No. 71). Plaintiffs’ counsel have conferred with Defendant’s

counsel, who oppose this motion.

       President Trump’s motion for a stay identified no legal standard for granting that relief.

See Mot. 19-21 (Dkt. No. 71-1). His reply brief now argues that the standard Plaintiffs discussed

in their opposition is “plainly inapplicable here.” Reply 2 (Dkt. No. 77). Inexplicably, the President

does not acknowledge that the standard he now claims is “erroneous[]” and “plainly inapplicable,”

id. at 1-2, is the same standard he recently cited as the applicable one in the same situation in a

similar case. See Mot. at 25, District of Columbia v. Trump, No. 17-1596 (D. Md. Aug. 17, 2018)

(Dkt. No. 127) (citing Nken v. Holder, 556 U.S. 418 (2009), as providing the applicable test); Mot.

at 30, In re Donald Trump, No. 18-2486 (4th Cir. Dec. 17, 2018) (Dkt. No. 3-1) (same).

       The proposed surreply, attached as Exhibit A, concisely responds to the President’s belated

discussion of the applicable legal standard, which appeared for the first time in his reply and which


                                                  1
directly contradicts the position he recently took in an identical situation. See Nyambal v. Mnuchin,

245 F. Supp. 3d 217, 221 (D.D.C. 2017) (leave to file a surreply is appropriate if “the reply filed

by the moving party raised new arguments that were not included in the original motion” (quoting

Gebretsadike v. Travelers Home & Marine Ins. Co., 103 F. Supp. 3d 78, 86 (D.D.C. 2015))); Akers

v. Beal Bank, 760 F. Supp. 2d 1, 3 (D.D.C. 2011) (“[T]he decision to grant or deny leave to file a

surreply is committed to the sound discretion of the court.”); Ben-Kotel v. Howard Univ., 319 F.3d

532, 536 (D.C. Cir. 2003) (“The district court routinely grants such motions when a party is ‘unable

to contest matters presented to the court for the first time’ in the last scheduled pleading.” (quoting

Lewis v. Rumsfeld, 154 F. Supp. 2d 56, 61 (D.D.C. 2001))).



Dated: June 3, 2019                            Respectfully submitted,

                                               /s/ Brianne J. Gorod
                                               Brianne J. Gorod

                                               Elizabeth B. Wydra (DC Bar No. 483298)
                                               Brianne J. Gorod (DC Bar No. 982075)
                                               Brian R. Frazelle (DC Bar No. 1014116)
                                               CONSTITUTIONAL ACCOUNTABILITY CENTER
                                               1200 18th Street, N.W., Suite 501
                                               Washington, D.C. 20036
                                               (202) 296-6889
                                               elizabeth@theusconstitution.org
                                               brianne@theusconstitution.org

                                               Counsel for Plaintiffs




                                                  2
                               CERTIFICATE OF SERVICE

       I hereby certify that on June 3, 2019, the foregoing document was filed with the Clerk of

the Court, using the CM/ECF system, causing it to be served on all counsel of record.

Dated: June 3, 2019
                                            /s/ Brianne J. Gorod
                                            Brianne J. Gorod
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



Senator RICHARD BLUMENTHAL,
Representative JERROLD NADLER, et al.,

                           Plaintiffs,

               v.                                        Civil Action No. 17-1154 (EGS)
DONALD J. TRUMP, in his official capacity as
President of the United States of America,

                           Defendant.



                       PLAINTIFFS’ SURREPLY IN OPPOSITION TO
                          DEFENDANT’S MOTION FOR A STAY

       President Trump’s motion for a stay identified no legal standard for granting that relief, see

Mot. 19-21 (Dkt. No. 71-1), and his reply brief now argues that the standard Plaintiffs discussed

in their opposition is “plainly inapplicable here,” Reply 2 (Dkt. No. 77). Inexplicably, the President

does not acknowledge that the standard he now claims is “erroneous[]” and “plainly inapplicable,”

id. at 1-2, is the same standard he recently cited as the applicable one in the same situation in a

similar case. See Mot. at 25, District of Columbia v. Trump, No. 17-1596 (D. Md. Aug. 17, 2018)

(Dkt. No. 127) (citing Nken v. Holder, 556 U.S. 418 (2009), as providing the applicable test); Mot.

at 30, In re Donald Trump, No. 18-2486 (4th Cir. Dec. 17, 2018) (Dkt. No. 3-1) (same). The only

explanation for this change in position is that the President now realizes he cannot satisfy the

stringent Nken test.

       The President is also wrong. To start, while the President characterizes his motion as a

general request to stay “proceedings,” he is obviously seeking to stay the effect of this Court’s

orders denying his motion to dismiss. “[T]he operation and effect of [those] orders,” Wisc. Gas


                                                  1
Co. v. FERC, 758 F.2d 669, 672 (D.C. Cir. 1985), is to initiate discovery, see, e.g., Standing Order

¶ 9(a) (Dkt. No. 12), and this “operation and effect” is precisely what the President seeks to stay.

Moreover, the authority to stay proceedings described in Landis v. North American Co., 299 U.S.

248, 255 (1936), is used primarily in situations where independent proceedings bear on a case’s

outcome. See Fonville v. District of Columbia, 766 F. Supp. 2d 171, 172 (D.D.C. 2011) (“A trial

court has broad discretion to stay all proceedings in an action pending the resolution of independent

proceedings elsewhere.” (emphasis added)). That was true in Landis and in nearly every case the

President cites. By contrast, where a party seeks to stay the effect of an order pending appeal of

that order, “the traditional stay factors” apply. Nken, 556 U.S. at 426.

       In any event, a stay is unwarranted even under Landis. For the same reasons discussed in

Plaintiffs’ opposition, the President has not “ma[d]e out a clear case of hardship or inequity in

being required to go forward,” nor has he satisfied his “burden of making out the justice and

wisdom of a departure from the beaten track.” Landis, 299 U.S. at 255-56. The Landis standard, if

anything, expands this Court’s discretion, and the Court should not use that discretion to give the

President de facto immunity for his constitutional violations by delaying resolution of this case.

       Dated: June 3, 2019                    Respectfully submitted,

                                              /s/ Brianne J. Gorod
                                              Brianne J. Gorod

                                              Elizabeth B. Wydra (DC Bar No. 483298)
                                              Brianne J. Gorod (DC Bar No. 982075)
                                              Brian R. Frazelle (DC Bar No. 1014116)
                                              CONSTITUTIONAL ACCOUNTABILITY CENTER
                                              1200 18th Street, N.W., Suite 501
                                              Washington, D.C. 20036
                                              (202) 296-6889
                                              elizabeth@theusconstitution.org
                                              brianne@theusconstitution.org

                                              Counsel for Plaintiffs

                                                  2
                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



Senator RICHARD BLUMENTHAL,
Representative JERROLD NADLER, et al.,

                          Plaintiffs,

               v.                                       Civil Action No. 17-1154 (EGS)
DONALD J. TRUMP, in his official capacity as
President of the United States of America,

                          Defendant.



                                        [Proposed] ORDER

       Upon consideration of Plaintiffs’ motion for leave to file a surreply in opposition to

Defendant’s motion for a stay, it is hereby

       ORDERED that the motion is GRANTED.

       SO ORDERED.

Date: June ___, 2019                          ________________________
                                              Hon. Emmet G. Sullivan
                                              United States District Judge
